UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7467


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JACKIE MCKUBBIN, a/k/a Jack,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:95-cr-00005-FDW-3; 3:09-cv-00131-FDW)


Submitted:   December 13, 2012            Decided:   December 18, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jackie McKubbin, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jackie McKubbin seeks to appeal the district court’s

orders dismissing as successive his 28 U.S.C.A. § 2255 (West

Supp. 2012) motion, and denying his motion for reconsideration.

The orders are not appealable unless a circuit justice or judge

issues      a      certificate        of     appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue     absent     “a    substantial     showing      of    the   denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).             When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating     that   reasonable      jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,    537    U.S.   322,     336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                       Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that McKubbin has not made the requisite showing.                     Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with    oral   argument    because    the    facts    and    legal
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3